Name: Commission Regulation (EEC) No 728/86 of 11 March 1986 determining for the Member States the loss of income and the level of the premium payable per ewe for the 1985 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production
 Date Published: nan

 No L 69/6 Official Journal of the European Communities 12. 3 . 86 COMMISSION REGULATION (EEC) No 728/86 of 11 March 1986 determining for the Member States the loss of income and the level of the premium payable per ewe for the 1985 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 5 ( 10) thereof, Article 1 A loss of income during the 1985 marketing year is hereby found for the following regions : Regton Difference in ECU/100 kgWhereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80provides for the granting of a premium to compensate for the loss of income sustained by producers of sheepmeat ; 2 3 4 5 6 46,578 52,214 123,966 73,977 143,170Whereas, pursuant to Article 5 (2) of Regulation (EEC) No1837/80 the loss of income represents, per 100 kilograms of carcase weight, any difference there may be between the basic price and the average market price recorded for each region ; Article 2 1 . The amount of the premium payable per ewe and per region is as follows : Region Amount of the premiumpayable per ewe in ECU Whereas, pursuant to Article 5 (3) of Regulation (EEC) No 1837/80 the amount of the premium per ewe and per region is obtained by multiplying the loss of income referred to in Article 5 (2) by a coefficient expressing for each region the normal annual average production of lamb meat per ewe expressed per 100 kilograms of carcase weight ; whereas, however, for region 5 this loss of income must be reduced by the weighted average of the variable premiums actually granted during the 1985 marketing year, such average being obtained in accor ­ dance with the provisions of Article 5 (6) ; 2 3 4 5 6 8,850 12,009 22,314 11,836 25,771 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 , the balance to be paid to producers located in less-favoured agricultural areas is as follows : Region Balance of the premiumpayable per ewe in ECU Whereas Member States were authorized by Regulation (EEC) No 3377/85 (3) to pay an advance to producers located in less-favoured agricultural areas ; whereas such an advance was paid to the producers concerned during the 1985 marketing year ; 2 4 5 6 6,422 15,782 8,442 18,174 Whereas the amount of the final premium and the balance to be paid in the less-favoured agricultural areas should be fixed as provided for in Article 5 (4) of Regula ­ tion (EEC) No 1837/80 ; Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 183, 16 . 7. 1980, p . 1 . 0 OJ No L 362, 31 . 12. 1985, p . 8 . (3) OJ No L 321 , 30 . 11 . 1985, p . 65 . 12. 3 . 86 Official Journal of the European Communities No L 69/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1986. For the Commission Frans ANDRIESSEN Vice-President